DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 3/15/2022.  

Claims
Claim 14 has been amended. 
Claim 20 has been cancelled.
Claims 1-19 are currently pending in the application and claims 1-13 have been withdrawn from consideration. 


Response to Arguments

101
The applicant argues that claim 1 is tied directly to a specific machine.  However the examiner respectfully disagrees.  Providing a QR Code the contains a private key to the token holders and using a rule-based expert system for controlling the registration of digital wallets does not integrate the abstract idea into a practical application by use of a particular machine.  The claim recites that the plurality of token holders are provided with one of a plurality of encrypted quick response codes that represent a private key.  The claim does not recite the use of the QR code or the private key that would require a specific machine.  Further, the recitation of the rule-based expert system is broad and can be interpreted as a computer that registers a digital wallet if it is determined that the token holder can engage in the transaction.  The use of a computer as a tool to perform the abstract idea does not integrate the abstract idea into a practical application.  Further, generally linking the use of the judicial exception to the particular technological environment of a blockchain does not integrate the abstract idea into a practical application.  
The applicant argues that the claims represent an advancement in technology.  However the examiner respectfully disagrees.  The implementation of human capital contracts as recited in the claim is an abstract idea.  The use of the blockchain does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it is generally linking the use of the judicial exception to a particular technological environment or field of use.   Further, the rule-based expert system is just a computer that is being used to verify that the token holder can engage in a transaction with a purchaser which is an abstract idea.  The use of a computer as a tool to perform the abstract idea does not integrate the abstract idea into a practical application.
The applicant argues that the examiner was incorrect when dismissing certain steps as extra-solution activity.  However the examiner respectfully disagrees.  The examiner did not state that the claims recite insignificant extra-solution activity in MPEP 2106.05(g) as argued by the applicant.  Instead the examiner stated that the use of the blockchain does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the particular technological environment of the blockchain (see MPEP 2106.05(h)).  The claims do not recite an improvement to blockchain technology and instead is simply using the blockchain as an environment to perform the abstract idea.  Further, the use of the QR code, private key and rule-based expert system do not integrate the abstract idea into a practical application as stated above.  
The examiner has considered all of the applicant’s arguments but still maintains the 101 rejection.  
103
The previous 103 rejection is withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 14-19 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 14 recites crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out. Specifically, the claim recites “generating a token contract, associated with individual… the token contract having a set of terms obligating payment of dividends to each of a plurality of token holders who have been issued a token of a plurality of tokens associated with the token contract; issuing tokens associated with the token contract to the plurality of token holders, each of the plurality of token holders being provided with one of a plurality encrypted quick response (QR) codes, each representing a private key corresponding to a public key… associated with a token of the plurality of tokens; providing personal information associated with an purchaser to a rule-based expert system, the rule-based expert system determining if a token holder of the plurality of token holders can engage in a transaction with the purchaser based upon the personal information; registering a… wallet associated with the purchaser with the token contract if it is determined that the token holder can engage in the transaction with the purchaser; recording a transfer of one of the plurality of tokens form the token holder to the purchaser as a transaction…; monitoring a performance of the individual in an associated field to provide at least one performance metric; paying a dividend to each token holder proportional to a number of tokens held by the token holder after a predetermined amount of time, the dividend being based on the at least one performance metric; dissolving the plurality of encrypted QR codes upon satisfaction of the set of terms for the smart contract through payments of dividends”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out which falls under the category of fundamental economic principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 14 such as the use of the blockchain system and rule-based expert system, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the blockchain system and rule-based expert system perform(s) the steps or functions of crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the registering of a digital wallet to the token contract and recording token transfers onto the blockchain is generally linking the use of the judicial exception to a particular technological environment (e.g. distributed ledger (e.g. blockchain) or field of use.  Specifically, the abstract idea of registering an account to a token contract and recording a transfer of tokens from one user to another on a ledger is generally being linked to the particular technological environment of the blockchain by utilizing a digital wallet as an account and the blockchain as a ledger to record the transaction.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a blockchain system and rule-based expert system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out. As discussed above, taking the claim elements separately, the blockchain system and rule-based expert system perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of the digital wallet and blockchain are recited at a high level and are used for generally linking the use of the judicial exception (e.g. crowdsource funding using a token contract, issuing tokens to token holders, allowing token holders to sell tokens to purchasers when the token holder is verified to engage in a transaction with the purchaser, paying dividends to the token holders, and dissolving the token ownership after the dividends are paid out) to a particular technological environment (e.g. blockchain) or field of use and is not indicative of an inventive concept.  Therefore, the claim is not patent eligible.
    	The dependent claims 15-19 further describe the abstract idea.  Claim 15 further describes the token issuer and the performance metric and does not include any additional elements; claim 16 further describes the performance metric and the abstract idea of determining a dividend.  Claim 16 does not include any additional elements; claim 17 recites the abstract idea of exchanging tokens for a currency and does not include any additional elements; claim 18 recites the abstract idea of maintaining user accounts including the balance for each user and assigning spot value for issued tokens.  The additional elements of claim 18 including the database is nothing more than generally linking the abstract idea to a particular technological environment of computers; claim 19 recites the abstract idea of allowing users to provide feedback and does not include any additional elements.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Per claim 14, the claim recites “recording a transfer of one of the plurality of tokens from the token holder to the purchaser as a transaction on the blockchain”.  The specification in section [0040] recites that equity holders can trade, buy, or sell their equity private key on a secondary market in exchange for a floating market value of said equity.  However, the specification does not disclose that the token holder can transfer one of the plurality of tokens to a purchaser as a transaction that is recorded on the blockchain.  
Further, the dependent claims are also rejected as being dependent on claim 14.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 14 recites “generating a token contract, associated with individual, on a blockchain system, the token contract having a set of terms obligating payment of dividends…” (emphasis added).  It is unclear what “individual” is modifying.  The examiner suggests that the applicant amend the claim to recite “an individual”.  
Further, claim 14 recites “dissolving the plurality of encrypted QR codes upon satisfaction of the set of terms for the smart contract through payment of dividends” (emphasis added).  There is a lack of antecedent basis for “the smart contract” in the claims.  
Per claim 15, the claim recites “The method of claim 14, wherein the token issuer is a political candidate…” (emphasis added).  There is a lack of antecedent basis for “the token issuer” in the claim.  
Further, the dependent claims are also rejected as being dependent on the above claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US Publication 20170213289 A1 to Doney teaches a method for generating a token contract on a blockchain and paying a dividend to each token holder based on a performance metric.  US Publication 20190228406 A1 to Patel teaches the use of QR codes to represent private keys and public keys.  US Publication 20200143367 A1 to LeBeau teaches fundraising using a blockchain smart contract and giving out rewards.  US Publication 20140040157 A1 to Cohen teaches a system for crowdfunding campaigns that gives out offers to funders.  US 20160335629 A1 to Scott teaches a method for transferring rights to an asset using private keys.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685